 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE JUAREZ,                                       No. 2:15-cv-1996 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    M. HLAING, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 26, 2108, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations. In response, the magistrate judge issued an

24   order, filed December 28, 2018, in which she amended the October 26 findings and

25   recommendations.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations, as amended, to be supported by the record and by
                                                         1
 1   proper analysis.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed October 26, 2018 (ECF No. 81) are adopted
 4   as amended by the December 28, 2018 order (ECF No. 92); and
 5          2. Plaintiff’s claims against defendant Monk are dismissed.
 6
     DATED: January 15, 2019
 7
                                                /s/ John A. Mendez____________         _____
 8

 9                                              UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
